Citation Nr: 0508219	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-36 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
filed a timely appeal to this adverse determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the veteran's claims file reveals that in his 
notice of disagreement (NOD), received by VA in December 
2002, the veteran requested a "personal hearing" at the RO.  
On his VA Form 9 appeal, he indicated that he wanted to 
testify at a Board hearing at the RO before a Veterans Law 
Judge from the Board.  However, on a hearing election form 
received by VA in February 2004, the veteran clarified that 
he was seeking to testify at a hearing to be held at the RO 
before a Decision Review Officer (DRO).  

In a statement received by VA in June 2001, the veteran 
stated that he "wish[e]s to Order a VA Examination with an 
opinion regarding the etiology of the hearing loss instead of 
having a DRO Local Hearing at this time.  Please waive the 
hearing for now and order a VA Exam for hearing loss."  Such 
a VA examination was conducted in July 2004, with an 
accompanying medical nexus opinion.  

Subsequently, in August 2004 VA received from the veteran a 
statement in which he indicated "I am still appealing this 
decision and I still desire a personal hearing in St. Louis, 
MO."  He did not indicate whether he desired that this RO 
hearing be held before an RO DRO or before a Veterans Law 
Judge from the Board.  As this is the most recent statement 
from the veteran received on this matter, the Board finds 
that, in order to ensure full compliance with due process 
requirements, the case must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC for the 
following development: 

The RO should determine whether the 
veteran wants a hearing to be held at the 
RO before RO or Board personnel, and 
should accordingly schedule the veteran 
for such a hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




